Citation Nr: 1814432	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-13 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for left Achilles tendonitis with mild degenerative joint disease of the left ankle.  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from January 1998 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

After the case was certified on appeal, the Board sent the Veteran several letters to clarify matters as to representation, a hearing and withdrawal of the appeal.  In light of the lack of responses, the Board considers that the Veteran is self represented, does not wish to have a hearing and will address the issue on appeal as not withdrawn.


FINDING OF FACT

Throughout the appeal period, the Veteran's left ankle disability has been manifested by marked limitation of ankle motion with functional effects limiting standing and walking, but not ankylosis.  


CONCLUSION OF LAW

The criteria for assignment of an initial disability rating in excess of 20 percent for the Veteran's left ankle disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.1024.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes (DCs) 5270-5274 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a higher initial rating for his left ankle disability.  The appeal period now before the Board begins in September 2010, which is when service connection went into effect for this condition.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  The disability has been assigned a 20 percent rating throughout the entire appeal period.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's ankle disability has been assigned a disability rating under DC 5010-5271 of 38 C.F.R. § 4.71a.  

The hyphenated code signals that the rating has been assigned determined on the basis of residual conditions under DC 5010 under the basic disease listed in DC 5271.  See 38 C.F.R. § 4.27.  

5010   Arthritis, due to trauma, substantiated by X-ray findings: Rate as arthritis, degenerative.


5003   Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
NOTE (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.

NOTE (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.


The applicable rating schedule pertaining to disabilities of the ankle is set forth as follows:

THE ANKLE   
Rating
5270   Ankle, ankylosis of:

In plantar flexion at more than 40°, or in dorsiflexion at more than 10° or with abduction, adduction, inversion or eversion deformity
40
In plantar flexion, between 30° and 40°, or in dorsiflexion, between 0° and 10°
30
In plantar flexion, less than 30°
20
5271   Ankle, limited motion of:

Marked
20
Moderate
10
5272   Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing position
20
In good weight-bearing position
10
5273   Os calcis or astragalus, malunion of:

Marked deformity
20
Moderate deformity
10
5274   Astragalectomy
20

The following information is for application when evaluating limitation of motion of the ankle under 38 CFR 4.71a, DC 5271: 

Moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion.

Marked limited of motion is demonstrated when there is less than five degrees dorsiflexion or less than 10 degrees plantar flexion.

See VBA Manual M21-1, III.iv.4.A.3.k. Defining Moderate and Marked LOM of the Ankle.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  With or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury.  Id.; see also Burton v.  Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  Thus, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v.  Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5; Mitchell v.  Shinseki, 25 Vet. App. 32, 33, 43 (2011); Petitti v. McDonald, 27 Vet. App. 415, 427 (2015).  

B.  Discussion

In this case, a higher rating is not warranted as there is not ankylosis of the ankle or ankylosis of the subastragalar or tarsal joint.  

The Veteran underwent VA examinations in November 2010 and May 2015.  These examinations affirmatively show the absence of ankylosis in the ankle.  The evidence also includes VA medical records, including podiatry and physical therapy consultations throughout the appeal period.  They also show that there was no ankylosis.

The VA examinations and medical records show significant functional limitations.  As described most recently at the May 2015 VA examination, these included pain in the ankle that was worse when he woke up in the morning; when he attempted to run; or when he needed to step up or down.  The VA examiner stated that the Veteran could not run or climb up/down stairs.  There was also interference with normal stride when ambulating.  His ankle was also painful after standing for long periods of time when at work.  

Notwithstanding these functional limitations, there is no basis to assign a disability rating higher than 20 percent absent ankylosis.  Likewise, even though the VA examinations may not contain all the necessary findings to evaluate the Veteran's loss of function, including on weight bearing and during flare-ups, a higher rating cannot be assigned regardless of such findings absent ankylosis.  See 38 C.F.R. § 4.71a, DCs 5270-5274; see also Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Accordingly, remand for a new VA examination is not needed pursuant to Sharp v. Shulkin, 29 Vet. App. 26, 35-36 (2017), and Correia v. McDonald, 28 Vet. App. 158, 168 (2016). 

A separate rating is also not warranted under any other diagnostic code because there is not malunion of the os calcis or astragalus, or astragalectomy.  The VA examinations show the absence of such findings.  Thus, a separate rating under DCs 5273 and 5274 is not assignable.  

In light of the foregoing, a higher rating is denied.  As the evidence is not in equipoise, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, an initial rating higher than 20 percent is not warranted.



ORDER

An initial disability rating in excess of 20 percent for left Achilles tendonitis with mild degenerative joint disease of the left ankle is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


